 

Exhibit 10.1



 

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (the “Agreement”) is made as of July 18, 2008 (the
“Effective Date”), by and between Providence Equity L.L.C. (“Providence”), US
Investigations Services, Inc. (“USIS”), Marsh & McLennan Companies, Inc.
(“MMC”), and Michael G. Cherkasky (“Cherkasky”). Where appropriate, this
Agreement may refer to Providence, USIS, MMC and Cherkasky collectively as the
“Parties” or individually as a “Party.”

WHEREAS, MMC and Cherkasky entered into an employment agreement on July 20,
2005, pursuant to which Cherkasky was employed as the chief executive officer of
MMC (the “MMC Employment Agreement”);

WHEREAS, MMC terminated Cherkasky’s employment, effective as of January 29,
2008;

WHEREAS, in connection with the termination of Cherkasky’s employment, MMC and
Cherkasky entered into a separation and release agreement, dated as of February
15, 2008, containing, among other provisions, certain restrictive covenants (the
“MMC Separation Agreement”);

WHEREAS, USIS now desires to employ Cherkasky as its Chief Executive Officer, as
an officer of one or more of its Affiliates and as a member of its and one or
more of its Affiliates’ boards of directors (the “USIS Activities”), and, in
connection therewith, proposes to enter into an employment agreement with
Cherkasky (the “USIS Employment Agreement”);

WHEREAS, MMC, USIS and Cherkasky dispute whether the USIS Activities are or are
not permitted by the MMC Separation Agreement and/or the MMC Employment
Agreement; and

WHEREAS, the Parties intend hereby to resolve any and all claims and disputes
between and among themselves related to the services to be provided by Cherkasky
to USIS and certain of its Affiliates, and to set forth a framework for a
continuing business relationship between USIS and its Affiliates, on the one
hand, and MMC and its Affiliates, on the other hand, in each case pursuant to
the terms set forth in this Agreement.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1

 



--------------------------------------------------------------------------------

 

1.

Modification of the MMC Separation Agreement.

 

a.

MMC and Cherkasky agree that Paragraph 11 of the MMC Separation Agreement and
the provisions of any other agreement to which Cherkasky and MMC or any of its
Affiliates are parties that contain the same or substantially similar provisions
as those set forth in Paragraph 11 of the MMC Separation Agreement (the
“Restrictive Covenants”) shall be and hereby are terminated and from and after
the Effective Date shall cease to be of force or effect; provided, however,
that, if Cherkasky’s employment with USIS and its Affiliates terminates prior to
January 29, 2010, the Restrictive Covenants shall apply from and after the date
of such termination of employment until January 29, 2010. The Parties expressly
acknowledge and agree that the purpose and intent of this Paragraph 1 is to
permit USIS to employ Cherkasky and to permit Cherkasky to engage in the USIS
Activities and in connection therewith to perform all normal and customary
duties as Chief Executive Officer of USIS and as an officer and/or member of the
boards of directors of USIS and its Affiliates, and to be compensated therefor
(including, without limitation, entry by USIS and Cherkasky into the USIS
Employment Agreement). For the purposes of this Agreement, “Affiliate” shall
mean, with respect to any entity, any other entity directly or indirectly
controlling, controlled by or under common control with such entity.

 

b.

USIS represents and warrants that the following is a true, complete and correct
description of the extent to which Cherkasky is permitted to provide any
services to any person under the USIS Employment Agreement (the “Service
Restrictions”):

 

i.

From the Effective Date until January 29, 2010, Cherkasky shall not provide
services to any person or entity other than USIS Holding Corp. and its
subsidiaries, and other than service as a consultant to the Los Angeles Police
Department and, following consultation with the board of directors of USIS
Holding Corp., service on civic and charitable boards of directors and
committees.

 

c.

USIS agrees that it shall not modify the Service Restrictions at any time prior
to January 29, 2010 in any manner that would permit Cherkasky to provide
services to persons other than USIS and its Affiliates.

 

d.

With respect to the obligations hereunder but not otherwise, Paragraphs 18 and
19 of the MMC Separation Agreement and the provisions of any other agreement to
which Cherkasky and MMC or any of its Affiliates are parties that contain the
same or substantially similar provisions as those set forth in Paragraphs 18 and
19 of the MMC Separation Agreement shall

 

2

 



--------------------------------------------------------------------------------

 

cease to be of force or effect; provided, however, that, if Cherkasky’s
employment with USIS and its Affiliates terminates, such provisions shall apply
from and after the date of such termination of employment.

2.

Releases.

 

a.

MMC, together with its assigns, predecessors-in-interest,
successors-in-interest, divisions and Affiliates, absolutely and forever
releases and discharges (i) Cherkasky; (ii) USIS and its Affiliates and all of
its and their shareholders, members, partners, principals, officers, directors,
managers, employees, attorneys, agents, representatives, successors and assigns;
and (iii) Providence and its Affiliates and all of its and their shareholders,
members, partners, principals, officers, directors, managers, employees,
attorneys, agents, representatives, successors and assigns (collectively, the
“Releasees”), from any and all claims, counterclaims, contentions, debts,
agreements, rights, demands, covenants, duties, obligations, responsibilities,
representations, warranties, promises, liabilities, damages, expenses,
attorneys’ fees, costs and causes of action, known or unknown, of whatever kind
arising from or relating to the USIS Activities or any action or inaction of any
Releasee related thereto prior to the Effective Date, whether based on contract,
tort, statutory or other legal or equitable theory of recovery, including
without limitation any claims arising under or otherwise relating to the MMC
Employment Agreement or the MMC Separation Agreement, which MMC, its directors,
officers and employees and their respective successors and assigns, now have,
ever have had, or may have had up to Effective Date and any compensatory,
punitive or liquidated damages. This release and waiver of claims shall not
include any claims to enforce the terms of this Agreement relating to any action
or inaction after the Effective Date.

 

b.

USIS and Providence, together with its and their respective assigns,
predecessors-in-interest, successors-in-interest, divisions and Affiliates,
absolutely and forever release and discharge MMC and its Affiliates and all of
its shareholders, members, partners, principals, officers, directors, managers,
employees, attorneys, agents, representatives, successors and assigns
(collectively, the “MMC Releasees”), from any and all claims, counterclaims,
contentions, debts, agreements, rights, demands, covenants, duties, obligations,
responsibilities, representations, warranties, promises, liabilities, damages,
expenses, attorneys’ fees, costs and causes of action, known or unknown, of
whatever kind arising from or relating to the USIS Activities or any action or
inaction of any MMC Releasee related thereto prior to the Effective Date,
whether based on contract, tort, statutory or other legal or equitable theory of
recovery, including without limitation any claims arising under or otherwise
relating to the MMC Employment

 

3

 



--------------------------------------------------------------------------------

 

Agreement or the MMC Separation Agreement, which USIS and Providence now have,
ever have had, or may have had up to the Effective Date and any compensatory,
punitive or liquidated damages. This release and waiver of claims shall not
include any claims to enforce the terms of this Agreement relating to any action
or inaction after the Effective Date.

 

c.

Cherkasky acknowledges and agrees that the release contained in Paragraph 6 of
the MMC Separation Agreement (the “Release”) shall remain in full force and
effect. Further, Cherkasky hereby extends the Release from the date of the MMC
Separation Agreement through the Effective Date.

3.

Payment by USIS. In consideration of the covenants and agreements contained
herein, including the releases set forth in Paragraph 2 above, USIS shall,
within ten (10) days following the Effective Date, pay an amount in cash equal
to $10,000,000 by wire transfer of immediately available funds to the account or
accounts designated by MMC (the “Payment”). Cherkasky shall have no obligation
or liability to MMC with respect to the Payment.

4.

Termination of Certain Benefits.

 

a.

MMC shall maintain, for Cherkasky’s benefit, the February 2008 offsite office
sublease with respect to the office space on the 15th floor at 800 Third Avenue,
New York, New York, provided under Paragraph 2(f) of the MMC Separation
Agreement, through March 31, 2009, provided that USIS shall assume and expressly
indemnify MMC for each and every obligation and liability that has, will or may
arise from the sublease agreement, including, without limitation, the entirety
of the monthly rent, any real estate tax escalation payments, any electricity
payments, any insurance obligations and any liabilities associated with the use
and/or maintenance of the space, arising or accruing from and after the
Effective Date through March 31, 2009. MMC promptly shall provide to USIS copies
of all notices and other communications received by MMC from the landlord or the
tenant under the sublease agreement during the period from the Effective Date
through March 31, 2009.

 

b.

As of August 1, 2008, MMC’s obligations under Paragraph 2(g) of the MMC
Separation Agreement to pay any premiums for continuation of Cherkasky’s group
welfare plan coverage shall be extinguished.

5.

No Admission of Liability. USIS and Providence, on behalf of themselves and each
of their Affiliates, shareholders, members, partners, principals, officers,
directors, managers, employees, attorneys, agents, representatives, successors
and assigns, deny any wrongdoing whatsoever in connection with their dealings
with

 

4

 



--------------------------------------------------------------------------------

 

MMC and deny any wrongdoing whatsoever in connection with their dealings with
Cherkasky. Cherkasky denies any wrongdoing whatsoever in connection with his
dealings with MMC, USIS and Providence. It is expressly understood and agreed
that nothing contained in this Agreement shall be deemed or construed at any
time for any purpose as an admission of any wrongdoing or liability on the part
of any of the Releasees.

6.

Certain Business Activities.

 

a.

Providence agrees to work with MMC and certain of MMC’s subsidiaries to maximize
MMC’s and such subsidiaries’ revenue-generating opportunities from Providence
and its controlled portfolio companies, with the objective of increasing
revenues generated from Providence and its controlled portfolio companies by
one-hundred percent (100%) by December 31, 2010. Notwithstanding the preceding
sentence, MMC acknowledges and agrees that neither Providence nor any of its
employees shall be required to take any action that is not in the best interests
of Providence’s controlled portfolio companies or that otherwise would be
inconsistent with the fiduciary obligations of Providence, its employees or its
Affiliates. The obligations set forth in this Paragraph 6(a) shall terminate on
the earlier of (i) the termination of Cherkasky’s employment with USIS and its
Affiliates or (ii) the sale, transfer or other disposition (including by way of
merger or consolidation) by Providence and its Affiliates in one transaction or
a series of related transactions of a majority of the stock or assets of USIS or
any direct or indirect parent or subsidiary of USIS.

 

b.

USIS agrees that prior to the earlier of (i) January 29, 2010 or (ii) the
termination of Cherkasky’s employment with USIS and its Affiliates, it shall not
enter into any new business line that is competitive with MMC Restricted
Business (as defined in Schedule A hereto). USIS represents that, as of the
Effective Date, it is not engaged in any business that competes with MMC
Restricted Business.

7.

Confidential Information.

Cherkasky acknowledges his continuing obligations to preserve trade secrets and
proprietary or confidential information of MMC, its Affiliates and its or their
clients under the MMC Separation Agreement (the “MMC Confidentiality
Provisions”). The Parties agree that any dispute or alleged breach of the MMC
Confidentiality Provisions involving disclosure to USIS or any of its Affiliates
shall be solely subject to the dispute resolution provisions of Paragraph 14 of
this Agreement.

 

5

 



--------------------------------------------------------------------------------

 

8.

Non-Solicitation.

 

a.

USIS and Cherkasky agree that prior to the earlier of (i) January 29, 2010 or
(ii) the termination of Cherkasky’s employment with USIS and its Affiliates,
they shall not (x) solicit any employee of MMC or its subsidiaries who is
described on Schedule B hereto, or induce or attempt to persuade any such person
to terminate his or her employment therewith (except that the foregoing clause
shall not apply to any general advertisement or solicitation program that is not
specifically targeted at such persons); or (y) employ any employee of MMC or its
subsidiaries who is described on Schedule C hereto. For purposes of this
Paragraph 8(a), “employ” shall include full-time employment, part-time
employment, temporary employment and services as an independent consultant or
independent contractor.

 

b.

Cherkasky agrees that prior to January 29, 2010, he will not, directly or
indirectly, solicit business from any individual or entity that Cherkasky knows
to be an active client of MMC or its Affiliates for the purpose of providing
such individual or entity with products or services competitive with MMC
Restricted Business.

9.

Public Announcements.  

 

a.

Prior to furnishing any notice or report related to this Agreement or the USIS
Employment Agreement to its note holders and lenders, USIS shall provide MMC a
reasonable opportunity to review and comment on such notice or report and shall
use reasonable efforts to include in such notice or report comments reasonably
proposed by MMC.

 

b.

Prior to filing any documents containing disclosure related to this Agreement or
the MMC Separation Agreement with the Securities and Exchange Commission, MMC
shall provide USIS a reasonable opportunity to review and comment on such notice
or report and shall use reasonable efforts to include in such notice or report
comments reasonably proposed by USIS.

 

c.

Except for any notice or report or other document furnished or filed in
accordance with clauses (a) or (b) above, no Party shall issue any press release
or otherwise make any public statements about this Agreement or the MMC
Separation Agreement, or any of the terms and conditions contained herein or
therein or the transactions contemplated hereby or thereby, without first
obtaining the consent of the other Parties, except to the extent that the Party
issuing such press release or making such public statement determines in good
faith that it is required to do so by applicable

 

6

 



--------------------------------------------------------------------------------

 

law, stock exchange requirements or any obligations under contracts relating to
indebtedness, in which case such Party will use all reasonable efforts to
consult with the other Parties before issuing any such release or making any
such public statement. The Parties agree to review and comment on any such press
release or public statement provided by any other Party as promptly as
practicable and, in any event, within one business day.

10.

Severability. If a court of competent jurisdiction holds any portion of this
Agreement invalid, illegal, incapable of being enforced by any law or public
policy or otherwise inoperative, the other portions of this Agreement shall be
deemed valid and operative, and so far as it is reasonable and possible, effect
shall be given to the intent manifested by the portion held invalid, illegal,
incapable of being enforced or otherwise inoperative.

11.

Costs and Expenses. Each Party shall bear its own costs and expenses, including
attorneys’ fees, in connection with (i) the negotiation and execution of this
Agreement and (ii) the enforcement of this Agreement or the MMC Separation
Agreement (as modified by this Agreement).

12.

No Third Party Beneficiaries; No Assignment. This Agreement shall be binding
upon and inure solely to the benefit of the Parties hereto and their respective
successors, and with respect to USIS and MMC, their respective subsidiaries, and
nothing in this Agreement, express or implied, shall confer upon any person or
entity not a party to this Agreement any rights, benefits or remedies of any
nature whatsoever. No Party may assign, delegate or otherwise transfer any of
its rights or obligations under this Agreement without the prior written consent
of each other Party hereto.

13.

Governing Law. This Agreement shall be construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of law to the
extent that the application of the laws of another jurisdiction will be required
thereby.

14.

Dispute Resolution.

 

a.

In the event of an alleged breach of this Agreement or a dispute between the
Parties related to this Agreement or the transactions contemplated herein, the
Party alleging such breach or intending to make a claim with respect to such
dispute (such Party, the “Claimant”) shall notify the other Parties of the
alleged breach or dispute. Upon providing such notice, the Claimant shall wait
two (2) business days before seeking to enforce the terms of this Agreement,
initiating litigation, or otherwise seeking judicial

 

7

 



--------------------------------------------------------------------------------

 

relief, so as to provide the relevant Party or Parties an opportunity to cure
any such alleged breach or to resolve any such dispute.

 

b.

Any and all disputes arising hereunder, including an alleged breach of this
Agreement or the MMC Separation Agreement (as modified by this Agreement), shall
be litigated exclusively in the courts of the state and county of New York. Each
Party irrevocably submits to the jurisdiction of such courts, and each Party
waives, and agrees not to assert, as a defense in any action, suit, or
proceeding for the interpretation or enforcement hereof, that it is not subject
thereto or that such action, suit, or proceeding may not be brought or is not
maintainable in such courts or that the venue thereof may not be appropriate or
that this Agreement or the MMC Separation Agreement (as modified by this
Agreement) may not be enforced in or by such courts, and the Parties irrevocably
agree that all claims with respect to such action or proceeding shall be heard
and determined in such a court. Each Party consents to and grants any such court
jurisdiction over the person of such Party and over the subject matter of any
such dispute and agrees that mailing of process or other papers in connection
with any such action or proceeding in any manner permitted by law, shall be
valid and sufficient service thereof.

15.

Entire Agreement. This Agreement, including the schedules hereto, and the MMC
Separation Agreement (which, other than as modified herein, shall remain in full
force and effect) constitute the entire agreement between the Parties, and
supersede all prior agreements and understandings, both written and oral, among
the Parties hereto and thereto with respect to the subject matter hereof and
thereof. For the avoidance of doubt, MMC and Cherkasky acknowledge and agree
that the MMC Separation Agreement superseded the MMC Employment Agreement and
that the MMC Employment Agreement was terminated and is of no force or effect.
In the event that any term or condition of this Agreement conflicts with any
term or condition of the MMC Separation Agreement, this Agreement shall govern
and prevail.

16.

Amendment. This Agreement may not be modified or amended except by a written
document executed by an authorized representative of each Party.

17.

Notice. All notices, requests, claims and other communications hereunder shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by an internationally
recognized overnight courier service, by facsimile or registered or certified
mail (postage prepaid, return receipt requested) to the respective Parties
hereto at the following addresses (or at such other address for a Party as shall
be specified in a notice given in accordance with this Paragraph 17):

 

8

 



--------------------------------------------------------------------------------

 

 

i.

if to Providence, to:

Providence Equity L.L.C.

Lever House

390 Park Avenue, 4th Floor

New York, NY 10022

Attention: Julie Richardson

Facsimile: (212) 521-0845

 

with a copy to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Margaret A. Davenport

 

Kevin A. Rinker

Facsimile: (212) 909-6836

 

 

ii.

if to USIS, to:

US Investigations Services, Inc.

7799 Leesburg Pike

Suite 1100 North

Falls Church, VA 22043

Attention: General Counsel

Facsimile: (703) 637-1741

 

with a copy to:

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attention: Margaret A. Davenport

 

Kevin A. Rinker

Facsimile: (212) 909-6836

 

 

iii.

if to MMC, to:

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, NY 10336

Attention: Peter Beshar

Facsimile: (212) 345-4310

 

 

9

 



--------------------------------------------------------------------------------

 

 

iv.

if to Cherkasky, to:

c/o US Investigations Services, Inc.

7799 Leesburg Pike

Suite 1100 North

Falls Church, VA 22043

Facsimile: (703) 637-1741

18.

Authorization and Counterparts.

 

a.

Each of the Parties represents and warrants that the person executing this
agreement on its behalf has been duly authorized and has full authority to
execute this Agreement.

 

b.

The Parties agree that this Agreement may be executed in counterparts, and that
copies or facsimiles of this Agreement shall have the same force and effect for
all purposes as the original.

 

 

 

[Remainder of this page intentionally left blank; signature page follows.]

 

 

10

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

 

US INVESTIGATIONS SERVICES, INC.

 

By:

/s/ Randy Dobbs            

 

Name: Randy Dobbs

 

Title: CEO and President

 

PROVIDENCE EQUITY L.L.C.

 

By:

/s/ Raymond M. Mathieu      

 

Name: Raymond M. Mathieu

 

Title: CFO

 

 

 

 

MARSH & MCLENNAN COMPANIES, INC.

 

By:

/s/ Peter Beshar            

 

Name: Peter Beshar

 

Title: General Counsel

 

 

 

/s/ Michael G. Cherkasky           

Michael G. Cherkasky

 

 

 

[Signature Page to the Settlement Agreement]

 



 

--------------------------------------------------------------------------------

 

SCHEDULES TO THE SETTLEMENT AGREEMENT

 

 

Schedule A

 

“MMC Restricted Business” shall mean the non-governmental corporate
investigations and forensic accounting businesses conducted by Kroll Inc.
(“Kroll”) relating to non-financial M&A due diligence, litigation support, fraud
investigations, court-appointed monitoring oversight services, special inquiries
relating to internal investigations of employee misconduct, intellectual
property infringement investigations, computer forensics and data recovery,
information security and litigation and systems support services, in each case,
as conducted as of the Effective Date. For the avoidance of doubt, “Restricted
Business” shall not include (i) the provision to any customer of data derived
from public records or databases or (ii) employee background investigations.

 

 

Schedule B

 

Any individual who is an employee of Kroll at the time of the solicitation.

 

 

Schedule C

 

(i) Any individual who is an employee in the MMC Restricted Business at or above
the managing-director level at the time of the hiring or who was an employee in
the MMC Restricted Business at or above the managing-director level at any time
within the 45 days immediately preceding the hiring, and (ii) any individual who
is an employee of Kroll’s other businesses at or above the vice-president level
at the time of the hiring or who was an employee of Kroll’s other businesses at
or above the vice-president level at any time within the 45 days immediately
preceding the hiring.

 

 

 



 

 